Citation Nr: 1106456	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1947 to 
November 1953, November 1956 to October 1959 and from January 
1968 to July 1980.  He died in August 2006; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction of the instant claim has been transferred to the RO 
in Des Moines, Iowa.

This case was brought before the Board in July 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1.	The Veteran died in August 2006; the immediate cause of death 
listed on his death certificate is capsular tear of the spleen 
due to a gastric wall tumor.  Left renal carcinoma is listed 
as an underlying cause of the Veteran's death.

2.	At the time of the Veteran's death, he was service-connected 
for chronic obstructive pulmonary disease (COPD), degenerative 
joint disease of the cervical spine, ingrown great toenails 
and hemorrhoids.

3.	The competent evidence fails to demonstrate that either the 
cause of death or contributing or underlying factors listed on 
the Veteran's death certificate were incurred in or related to 
his military service or to service connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002). 38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the appellant received notification through 
December 2006 and October 2010 VCAA letters.  These notice 
letters advised the appellant what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by her, namely, any 
additional evidence and argument concerning the claimed condition 
and enough information for the RO to request records from the 
sources identified by the appellant.  She was specifically told 
that it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her of what 
information and evidence would be obtained by VA, namely, records 
like medical records, employment records, and records from other 
Federal agencies.  The duty to notify the appellant was satisfied 
under the circumstances of this case. 38 U.S.C.A. § 5103.

The United States Court of Appeals for Veterans Claims (Court) 
recently held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that 
when adjudicating a claim for Dependency and Indemnity 
Compensation (DIC), VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime, and concluded generally, 
that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) 
a statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  The October 2010 VCAA notice letter conformed 
to the requirements of Hupp. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).

Service treatment and personnel records are associated with 
claims file.  All VA and private treatment records identified by 
the appellant have also been obtained.  A VA opinion was not 
obtained in conjunction with the appellant's claim, and the Board 
notes that the evidence of record does not warrant one.  See 38 
C.F.R. § 3.159(c)(4) (2010).  In this regard, the appellant has 
not presented or identified any competent evidence in the record 
which indicates that the Veteran's death may be related to a 
service-connected disability or is otherwise etiologically 
related to service.  See 38 C.F.R. § 3.159(c)(4)(1) (2010); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Rather, the 
only evidence regarding causation is the appellant's own 
statements.  Such statements, however, are not competent evidence 
given that she is a layperson.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 
(Fed. Cir. 2010) (the appellant's conclusory lay statement is 
insufficient to trigger VA's duty to obtain a medical opinion).  
Thus, as there is no competent indication suggesting a nexus 
between the Veteran's death and service, the Board finds that a 
VA medical opinion is not required in the instant appeal.

As a final note, as noted above, the instant case was previously 
remanded by the Board in July 2010.  Specifically, the Board 
determined that additional notice was required prior to a Board 
decision.  As discussed above, the appellant was provided a VCAA 
letter in October 2010 which fully complied with the requirements 
of the VCAA as well as the Court's holding in Hupp, supra.  As 
such, there has been substantial compliance with the Board's 
previous remand, and adjudication of the instant case may 
proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

Analysis

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2010).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  Id.  

For a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2008).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2010).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

In the present case, the cause of the Veteran's death was 
reported on the death certificate as capsular tear of the spleen 
due to gastric wall tumor.  Left renal carcinoma is listed as an 
underlying cause of the Veteran's death.  At the time of the 
Veteran's death, he was service-connected for chronic obstructive 
pulmonary disease (COPD), degenerative joint disease of the 
cervical spine, ingrown great toenails and hemorrhoids; the 
Veteran was not service-connected for a gastric tumor, cancer or 
any other disability.

The appellant asserts that the Veteran's cause of death is 
related to his active service.  Specifically, she contends that 
the Veteran was diagnosed with prostate cancer, which then 
metastasized to his left kidney, which is listed as an underlying 
cause of the Veteran's death.  The appellant further contends 
that the Veteran served within the Republic of Vietnam and, 
therefore, exposure to herbicides should be conceded and service 
connection for prostate cancer, and by association left renal 
carcinoma, should be presumed.  See generally 38 C.F.R. §§ 3.307, 
3.309(e) (2010).

Initially, the Board observes that the appellant does not 
contend, nor does the evidence suggest, that any of the Veteran's 
service-connected disabilities caused or contributed to the 
Veteran's death.  As such, the Board will not address this aspect 
of the claim.

The Board's attention is now directed to the question of whether 
service connection for any disability listed on the Veteran's 
death certificate is warranted on a direct basis.  However, the 
Board finds that the preponderance of the evidence is against 
this aspect of the appellant's claim as well.  In this regard, 
there is no evidence of record indicating, nor does the appellant 
contend, that the Veteran suffered from a gastric tumor, left 
renal carcinoma or any other cancer, during active service.  In 
this regard, the Board observes a March 1980 Report of Medical 
Examination, completed upon the Veteran's separation from active 
service, notes no abnormalities of the abdomen, anus and rectum, 
genitourinary or lymphatic systems were found.  See also, e.g., 
Reports of Medical Examination dated April 1965, November 1967 
and April 1968.

In addition, the Board observes the death certificate indicates 
the Veteran developed left kidney carcinoma approximately two 
months prior to his death in June 2006.  This was over 25 years 
following the Veteran's separation from active service.  The 
lapse in time between active service and the first diagnosis of 
left kidney carcinoma weighs against the appellant's claim for 
direct service connection.  The Board may, and will, consider in 
its assessment of service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  In addition, the appellant has 
submitted no competent medical evidence or opinion to suggest a 
direct causal link between the Veteran's left kidney carcinoma 
and his active service.

As a final note, the Board has considered the appellant's 
assertions that the Veteran's prostate cancer, which should be 
presumed due to service, metastasized to his kidney, which is 
listed as an underlying cause of death.  However, even if the 
Board were to accept that the Veteran's prostate cancer spread to 
his left kidney, despite the lack of competent medical evidence 
supporting this assertion, the Board observes a review of the 
Veteran's personnel records indicates there is no evidence the 
Veteran served within the Republic of Vietnam and therefore would 
not be presumed to have been exposed to an herbicide agent.  See 
38 C.F.R. § 3.307(a)(6)(iii) (service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.)  As such, the appellant's 
claim for service connection for the cause of the Veteran's death 
on a presumptive basis must also fail.

In sum, the evidence shows that the Veteran died from a capsular 
tear of the spleen due to a gastric wall tumor, with left renal 
carcinoma listed as an underlying cause of death.  These fatal 
conditions were not service-connected, nor does any competent 
medical evidence of record demonstrate that any were caused by 
any incident of service.  Furthermore, the weight of the evidence 
shows that no disability incurred in or aggravated by service 
either caused or contributed to the veteran's death.  

The Board is sympathetic to the appellant's loss of her husband, 
but it must rely on the competent medical evidence in making its 
determination.  Therefore, as a preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


